Exhibit 99.1 LIVEREEL MEDIA CORPORATION Consolidated Financial Statements For the Years Ended June 30, 2011 and 2010 (Expressed in Canadian Dollars) INDEX Page Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Loss 3 Consolidated Statements of Cash Flows 4 Consolidated Statements of Shareholders’ Equity (Deficiency) 5 Notes to Consolidated Financial Statements 6-22 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO ·MONTREAL REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of LiveReel Media Corporation We have audited the accompanying consolidated financial statements of LiveReel Media Corporation, which comprise the consolidated balance sheets as at June 30, 2011 and June 30, 2010, and the consolidated statements of operations, shareholders’ equity (deficiency), comprehensive loss and statement of cash flows for each of the years in the three year period ended June 30, 2011, and a summary of significant accounting policies and other explanatory information. Management'sResponsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditors consider internal control relevant to the entity's preparation and fair presentationof the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of LiveReel Media Corporation as at June 30, 2011 and June 30, 2010, and its financial performance and its cash flows for the years ended June 30, 2011, 2010 and 2009 in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 2 in the consolidated financial statements which describes matters and conditions that indicate the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. “SCHWARTZ LEVITSKY FELDMAN LLP” Toronto, Ontario Chartered Accountants October 12, 2011 Licensed Public Accountants 2300 Yonge Street, Suite 1500 Toronto, Ontario M4P 1E4 Tel: Fax: - 1 - LiveReel Media Corporation Consolidated Balance Sheets (Expressed in Canadian Dollars) As at June 30, Note Assets Current Cash $ $ Other assets 3 $ $ Liabilities Current Accounts payable and accrued liabilities 4 $ $ Shareholders' Equity (Deficiency) Capital stock 5 Contributed surplus Warrants 6 - Deficit and comprehensive loss ) ) ) $ $ Going concern (Note 2) Related party transactions (Note 11) Commitments and contingencies (Note 12) Subsequent Events (Note 17) Approved by the Board”Jason Meretsky”Director ”Janice Barone” Director (signed)(signed) The accompanying notes form an integral part of these consolidated financial statements. - 2 - LiveReel Media Corporation Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) For the Years Ended June 30, Note Revenue Interest income $
